      Case 1:19-cv-01540-TNM Document 19 Filed 11/20/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CRYSTAL B. NWANERI,

                          Plaintiff,

                          v.                         Case No. 19-cv-01540 (TNM)

 QUINN EMANUEL URQUHART &
 SULLIVAN, LLP,

                          Defendant.



                                             ORDER



          On September 6, 2019, Defendant moved to dismiss the Complaint. ECF No. 10.

The Court informed Plaintiff that her opposition was due by October 9 and warned that

failure to respond by this deadline “may result in the district court granting the motion

and dismissing the case.” ECF No. 11 (quoting Fox v. Strickland, 837 F.2d 507, 509

(D.C. Cir. 1988)); see LCvR 7(b). On October 23, Plaintiff requested additional time to

respond. ECF No. 14. The Court granted this request and directed her to respond by

November 7, 2019. See 10/30/19 Minute Order. No response has been forthcoming.

Therefore, it is hereby

          ORDERED that Defendant’s [10] Motion to Dismiss is GRANTED as conceded

under Local Civil Rule 7(b); it is further

          ORDERED that Plaintiff’s claims against Defendant are DISMISSED; it is

further
     Case 1:19-cv-01540-TNM Document 19 Filed 11/20/19 Page 2 of 2



       ORDERED that Defendant’s [18] Motion for Judgment is DENIED AS MOOT.

The Clerk of the Court is directed to close the case.

       SO ORDERED.

                                                                               2019.11.20
                                                                               16:56:20 -05'00'
Dated: November 20, 2019                                TREVOR N. McFADDEN
                                                        United States District Judge




                                             2
